DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/108,113 is responsive to the Request for Continued Examination (RCE) filed 11/17/2022, in response to the Final Rejection of 08/17/2022. Claims 1, 3, 13, 16 and 19 have been amended. Claim 20 has been canceled. Currently, claims 1-19 are pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

Response to Arguments
4.	Applicant's Remarks see pages 8-9, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant further urges that Kipp does not explicitly disclose or teach “determining an amount of encoded video frames currently buffered” (e.g. see pages 8-9: Applicant’s remarks). The examiner respectively disagrees. Kipp fairly discloses that at 30 fps, one-tenth of a second worth of frames amounts to 3 frames (i.e., 30 frames/second×0.1 seconds=3 frames), and one-fifth of a second worth of frames amounts to 6 frames (i.e., 30 frames/second×0.2 seconds=6 frames) (see paragraph 0079). The video fragment modification instruction module 428 may also determine the manner in which frames are added or removed from a video fragment 410. For example, when removing a frame from a video fragment 410, the video fragment modification instruction module 428 may remove the first frame of the video fragment, the last frame of the video fragment, or a frame between the first and last frame of the video fragment (see Fig. 4, paragraph 0080). 
	Applicant’s arguments with regarding “the amount of encoded video frames currently stored in the buffer” and “comparing the amount of encoded video frames currently stored in the buffer to a first threshold; and adding the at least one video frame if the amount of encoded video frames currently stored in the buffer is below a first threshold” have been fully considered but they are moot in view of the new ground(s) of rejection, incorporating previous cited reference(s).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A person shall be entitled to a patent unless – 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2, 10-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kipp (US 2019/0149855A1) (hereinafter Kipp).
	Regarding claim 1, Kipp discloses a method of correcting a time base of a video stream (e.g. see abstract: playback times and time based content; paragraphs 0007-0009), the video stream compiled from video data received in a plurality of segments having a plurality of video frames encoded according to an adaptive bit rate protocol (e.g. see abstract, paragraphs 0007-0009: a plurality of segments; Figs. 3A, 8A-8B, paragraphs 0108, 0109, 0112: timeline of a synchronized segmented video stream), comprising: 	
	(a) receiving a first segment of the plurality of segments, the first segment having a first set of the first plurality of encoded video frames (e.g. see Fig. 3A, paragraphs 0046-0048: set of the plurality of segments 312; Fig. 4, paragraphs 0077-0080; also see Figs. 8A-8B, paragraphs 0108, 0109, 0112: the plurality of segments including first and second segments); 
	(b) buffering the received first set of the plurality of encoded video frames in a buffer (e.g. see Fig. 4, paragraphs 0057, 0064, 0081: the particular video fragments 410 stored in the video content buffer 406; Fig. 6, paragraphs 0096, 0098, 0099); 
	(c) providing the buffered first set of the plurality of encoded video frames for processing to compile at least a portion of the video stream (e.g. see Figs. 3A-4, paragraphs 0052, 0059: the video codec 429 (coder-decoder) to process the video fragments and buffered the encoded video frames); 
	(d) receiving a second segment of the plurality of segments, the second segment having a second set of the first plurality of encoded video frames (e.g. see Fig. 3A, paragraphs 0046-0048: set of the plurality of segments 312; Fig. 4, paragraphs 0077-0081; also see Figs. 8A-8B, paragraphs 0108, 0109, 0112: the plurality of segments including first and second segments); 
	(e) determining the amount of encoded video frames currently stored in the buffer (e.g. see paragraphs 0079-0081: amounts of frames; Fig. 4, paragraphs 0057, 0064, 0081: the particular video fragments 410 stored in the video content buffer 406; also see Figs. 8A-8B, paragraphs 0108, 0109, 0112); and 
	(f) adding the second set of the first plurality of encoded video frames and at least one encoded supplementary video frame to the buffer (e.g. Fig. 4: buffer 406), or subtracting at least one video frame of the second set of the first plurality of video frames and adding the resulting second set of the first plurality of video frames to the buffer according to the determined amount of encoded video frames currently stored in the buffer before processing the second set of the plurality of encoded video frames to compile at least a second portion of the video stream (e.g. see abstract, paragraph 0009, 0026: adding or removing video frames; Fig. 4, paragraphs 0061, 0075, 0076: the playback device 400 adds or drops frames from the video fragments 410; Fig. 4, paragraphs 0057, 0064, 0081: the particular video fragments 410 stored in the video content buffer 406; also see paragraphs 0077-0082). 
	Regarding claim 2, Kipp discloses the method of claim 1, further comprising: determining that the second segment of the plurality of segments (e.g. see Fig. 3A, 8A-8B: the plurality of segments) comprises at least a portion of an advertisement; and wherein step (f) is performed only if the second segment of the plurality of segments comprises at least a portion of the advertisement (e.g. see paragraphs 0034, 0092, 0124: selecting advertisements). 
	Regarding claim 10, Kipp discloses the method of claim 1, wherein: the at least one supplementary video frame is a precomputed black frame (e.g. see paragraphs 0073, 0080, 0083: a frame between the first and second (last) frame of video fragment; also see Figs. 8A-8B). 
	Regarding claim 11, Kipp discloses the method of claim 1, wherein: the at least one supplementary video frame is an Instantaneous Decoder Refresh (IDR) frame replicated from a first IDR frame of a subsequently received third set of the plurality of encoded video frames received in a third segment of the plurality of segments (e.g. see paragraphs 0080, 0081, 0083: repeating a selected frame in the video fragment; also see paragraphs 0084, 0086, 0098; also see Figs. 3-4, 8A-8B). 
	Regarding claim 12, Kipp discloses the method of claim 1, wherein the plurality of segments include a plurality of audio frames and a supplementary audio frame for every at least one supplementary video frame (e.g. see paragraphs 0091, 0130: audio frames or fragment). 
	Regarding claim 14, this claim is an apparatus claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Kipp discloses a processor and a memory (see Figs. 1, 9-10, paragraphs 0034, 0045, 0046).
	Regarding claim 15, it contains the limitations of claims 2 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 10 and 14, and is analyzed as previously discussed with respect to those claims.
	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 3-9, 13, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kipp (US 2019/0149855A1) in view of Vestergaard et al., (US2013/0047074A1) (hereinafter Vestergaard).
	Regarding claim 3, Kipp discloses the method of claim 1, wherein adding the second set of the first plurality of encoded video frames and at least one encoded supplementary video frame to the buffer (e.g. see Fig. 4, paragraphs 0057, 0064, 0081: the particular video fragments 410 stored in the video content buffer 406; Fig. 6, paragraphs 0096, 0098, 0099), or subtracting at least one video frame of the second set of the first plurality of video frames and adding the resulting second set of the first plurality of video frames to the buffer according to the determined amount of encoded video frames currently stored in the buffer (e.g. see abstract, paragraph 0009, 0026: adding or removing video frames; Fig. 4, paragraphs 0061, 0075, 0076: the playback device 400 adds or drops frames from the video fragments 410; Fig. 4, paragraphs 0057, 0064, 0081: the particular video fragments 410 stored in the video content buffer 406; also see paragraphs 0077-0082) comprises: 	Kipp does not explicitly disclose comparing the amount of encoded video frames currently stored in the buffer to a first threshold; and adding the at least one video frame if the amount of encoded video frames currently stored in the buffer is below a first threshold.
	However, Vestergaard discloses comparing the amount of encoded video frames currently stored in the buffer to a first threshold; and adding the at least one video frame if the amount of encoded video frames currently stored in the buffer is below a first threshold (e.g. see paragraphs 0142: comparing the amount of video data in frame buffer and/or video data queue to a suitable threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Kipp to add the teachings of Vestergaard as above, in order to provide improved methods and systems for encoding video content (see paragraph 0002: Vestergaard).
Regarding claim 4, Kipp and Vestergaard disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Kipp discloses wherein the least one video frame is added to the second set of the plurality of encoded video frames (e.g. see abstract, paragraph 0009, 0026: adding or removing video frames; Fig. 4, paragraphs 0061, 0075, 0076: the playback device 400 adds or drops frames from the video fragments 410; also see paragraphs 0077-0082). 
Regarding claim 5, Kipp and Vestergaard disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Kipp discloses wherein the at least one video frame is added to an end of the second segment (e.g. see abstract, paragraph 0009, 0026: adding or removing video frames; Fig. 4, paragraphs 0061, 0075, 0076: the playback device 400 adds or drops frames from the video fragments 410; also see paragraphs 0077-0082; also see Figs. 8A-8B, paragraphs 0107, 0115, 0118). 
Regarding claim 6, Kipp and Vestergaard disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Kipp discloses wherein adding at least one encoded supplementary video frame to the end of the second segment comprises: splicing the at least one supplementary video frame to the second set of the plurality of encoded video frames (e.g. see abstract, paragraph 0009, 0026: adding or removing video frames; Fig. 4, paragraphs 0061, 0075, 0076: the playback device 400 adds or drops frames from the video fragments 410; also see paragraphs 0077-0082; also see Figs. 8A-8B, paragraphs 0107, 0115, 0118). 
Regarding claim 7, Kipp and Vestergaard disclose all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Kipp discloses wherein each of the plurality of encoded video frames of the video stream comprises a time stamp, and the method further comprises determining a time stamp of the each of the at least one supplementary encoded video frames, and adjusting the time stamp of each of the encoded video frames subsequent to the supplementary encoded video frames (e.g. see Figs. 8A-8B, paragraphs 0107-0110: timelines of synchronized segmented video streams; also see paragraphs 0112, 0114, 0116). 
Regarding claim 8, Kipp and Vestergaard disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Kipp discloses wherein the at least one video frame is added to a beginning of the second segment (e.g. paragraphs 0077-0082: adding or removing frames; also see Figs. 8A-8B, paragraphs 0107, 0115, 0118: adding or removing video frames to video fragment/segment; also see paragraphs 0119-0121). 
Regarding claim 9, Kipp and Vestergaard disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Kipp discloses wherein the at least one video frame is added to a beginning of a subsequently received third set of the plurality of encoded video frames received in a third segment of the plurality of segments (e.g. paragraphs 0077-0082: adding or removing frames; also see Figs. 8A-8B, paragraphs 0107, 0115, 0118: adding or removing video frames to video fragment/segment; also see paragraphs 0119-0121). 
	Regarding claim 13, Kipp discloses the method of claim 1, wherein adding the second set of the first plurality of encoded video frames and at least one encoded supplementary video frame to the buffer (e.g. see Fig. 4, paragraphs 0057, 0064, 0081: the particular video fragments 410 stored in the video content buffer 406; Fig. 6, paragraphs 0096, 0098, 0099), or subtracting at least one video frame of the second set of the first plurality of video frames and adding the resulting second set of the first plurality of video frames to the buffer according to the determined amount of encoded video frames currently stored in the buffer (e.g. paragraphs 0077-0082: adding or removing frames; also see Figs. 8A-8B, paragraphs 0107, 0115, 0118: adding or removing video frames to video fragment/segment; Fig. 4, paragraphs 0057, 0064, 0081: the particular video fragments 410 stored in the video content buffer 406; also see paragraphs 0119-0121).
	Kipp does not explicitly disclose comprises: comparing the amount of encoded video frames currently buffered to a second threshold; and subtracting at least one of the second set of the plurality of video frames if the amount of encoded video frames currently stored in the buffer is above a second threshold. 
	However, Vestergaard comparing the amount of encoded video frames currently buffered to a second threshold; and subtracting at least one of the second set of the plurality of video frames if the amount of encoded video frames currently stored in the buffer is above a second threshold (e.g. see paragraphs 0142: comparing the amount of video data in frame buffer and/or video data queue to a suitable threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Kipp to add the teachings of Vestergaard as above, in order to provide improved methods and systems for encoding video content (see paragraph 0002: Vestergaard).
	Regarding claim 16, it contains the limitations of claims 3 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 7 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 13 and 14, and is analyzed as previously discussed with respect to those claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486